OPINION OF THE COURT
Joseph P. Torraca, J.
On May 2, 1989 petitioner was brought to Benedictine Hospital, Kingston, New York, for a psychiatric evaluation. Although he has no recollection of such visit, Mr. G. was subsequently informed that while at the emergency room of such hospital, he was assaulted by a security guard. Petitioner now asks the court for an order pursuant to Mental Hygiene Law §§ 33.16 and 33.13 (c) (1) requiring Benedictine Hospital to provide him with a copy of the incident report generated by its employees documenting the alleged assault.
The document in question is a “clinical record” within the meaning of the statute and as such should be disclosed to petitioner upon his proper request. Accordingly, the petition is granted and Benedictine Hospital is directed to permit inspection of the incident report generated on May 2, 1989 concerning Roy D. G. in accordance with Mental Hygiene Law § 33.16.